Order filed February 12, 2019.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-17-00878-CR
                                NO. 14-17-00879-CR

                 KRISTI RHODES DELAGARZA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the County Court No. 2
                          Galveston County, Texas
             Trial Court Cause Nos. MD-0365735 and MD-365736

                                   ORDER

      In case number 14-17-00878-CR, trial court case number MD-0365736,
appellant Kristi Rhodes de la Garza was convicted by a jury of driving while
intoxicated and the jury found that appellant had a prior conviction for the same
offense. In case number 14-17-00879-CR, trial court case number MD-0365735,
appellant was convicted by a jury of possession of less than 28 grams of a controlled
substance in Penalty Group 3.
      Appellant filed a brief on March 30, 2018 in which she raised a single issue
related to her conviction for driving while intoxicated. Appellant did not raise a
separate issue challenging her conviction for possession of less than 28 grams of a
controlled substance in Penalty Group 3 in case number 14-17-00879-CR.

      We advised the parties on July 24, 2018 that appellant’s counsel James M.
Bennett’s failure to raise any issues regarding one of appellant’s convictions without
following the procedures of Anders v. California, 386 U.S. 738, 742–44 (1967),
deprived appellant of effective assistance of counsel. We ordered Bennett to file an
amended brief in both case numbers 14-17-00878-CR and 14-17-00879-CR that
complied with the appellate rules and the Anders procedure by August 23, 2018.

      Because Bennett neither filed an amended brief nor responded to our notice
that the amended brief was past due, we abated both cases on September 18, 2018,
and ordered the trial court to conduct a hearing to determine whether appellant
desired to prosecute her appeals, whether she was indigent, the reason for the failure
to file an amended brief, and a date certain when appellant’s amended brief would
be filed. Bennett failed to appear at the hearing on October 3, 2018.

      The trial court determined that appellant remains indigent and desires to
prosecute appeals from both convictions. The trial court accordingly removed
Bennett from both cases, and on October 8, 2018, appointed Zachary S. Maloney to
represent appellant.

      On October 25, 2018, we reinstated these consolidated appeals on the Court’s
active docket and ordered appellant’s counsel Zachary S. Maloney to file in this
Court, on or before November 26, 2018, “an amended brief complying with the
appellate rules and the Anders procedure and addressing both of appellant’s
convictions.”


                                          2
      On November 29, 2018, we granted Maloney’s motion to extend time to file
the amended brief.

      On January 3, 2019, we granted Maloney’s second motion to extend time to
file the amended brief and informed him that no further extensions would be granted
absent exceptional circumstances.

      On February 1, 2019, we notified Maloney that he had failed to sign the
amended brief as required by Texas Rule of Appellate Procedure 9.1(a).

      On February 4, 2019, Maloney resubmitted the amended brief.

      The amended brief fails to comply with our order of October 25, 2018,
requiring appellant’s counsel Zachary S. Maloney to file “an amended brief
complying with the appellate rules and the Anders procedure and addressing both of
appellant’s convictions.” Maloney’s failure to raise any issues addressing appellant’s
conviction for possession of less than 28 grams of a controlled substance in Penalty
Group 3 without following the Anders procedures deprives appellant of effective
assistance of counsel.

      To provide appellant with effective assistance of counsel on appeal, we
ORDER appellant’s counsel Zachary S. Maloney to file in this Court in the
consolidated appeals of case numbers 14-17-00878-CR and 14-17-00879-CR by
February 27, 2019, an amended brief that addresses both of appellant’s
convictions and complies with the Texas Rules of Appellate Procedure, and if
applicable, the Anders procedure.




                                                    PER CURIAM


                                          3